ORDER
SCHROEDER, Chief Judge.
A sua sponte call for en banc rehearing was made by a member of the Court. Upon the vote of a majority of nonrecused regular active judges of this court1, it is ordered that this ease be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.

. Judges Reinhardt, Wardlaw, and Berzon were recused.